Name: Commission Regulation (EEC) No 3844/91 of 30 December 1991 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12. 91 Official Journal of the European Communities No L 362/25 COMMISSION REGULATION (EEC) No 3844/91 of 30 December 1991 fixing the amount of the subsidy on oil seeds Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 3198/91 O, as last amended by Regulation (EEC) No 3792/91 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3198/91 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1720/91 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3696/91 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2206/90 (6), and in particular Article 2 (3) thereof, HAS ADOPTED THIS REGULATION : Article 1 The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) shall be as set out in the Annexes hereto . Article 2 This Regulation shall enter into force on 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 December 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p . 3025/66. (2) OJ No L 162, 26. 6. 1991 , p. 27. 0 OJ No L 164, 24. 6. 1985, p. 11 . 0 OJ No L 350, 19 . 12. 1991 , p. 22. O OJ No L 303, 1 . 11 . 1991 , p. 34. (8) OJ No L 356, 24. 12. 1991 , p. 77. O OJ No L 266, 28 . 9 . 1983, p. 1 . (*) OJ No L 167, 25. 7. 1972, p. 9 . M OJ No L 201 , 31 . 7. 1990, p. 11 . No L 362/26 Official Journal of the European Communities 31 . 12. 91 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 5th period 6 1 . Gross aids (ECU) :  Spain 17,060 17,458 17,806 18,084 16,622 16,612  Portugal 26,140 26,538 26,886 27,164 25,702 25,692  Other Member States 17,060 17,458 17,806 18,084 16,622 16,612 2. Final aids : Seed harvested and processed in : \  Federal Republic of Germany (DM) 40,16 41,10 41,92 42,57 39,13 39,11  Netherlands (Fl) 45,25 46,31 47,23 47,97 44,09 44,06  BLEU (Bfrs/Lfrs) 828,37 847,70 864,59 878,09 807,10 806,62  France (FF) 134,70 137,84 140,59 142,78 131,24 131,16  Denmark (Dkr) 153,20 1 56,77 159,90 162,39 149,26 149,17  Ireland ( £ Irl) 14,992 15,342 15,647 15,892 14,607 14,698  United Kingdom ( £) 13,275 13,595 13,874 14,096 12,898 12,890  Italy (Lit) 30 050 30 751 31 364 31 853 29 278 29 117  Greece (Dr) 4 080,62 4 133,63 4 186,41 4 218,43 3 808,28 3 683,88  Spain (Pta) 2 594,43 2 654,23 2 706,56 2 747,41 2 529,31 2 514,81  Portugal (Esc) 5 493,61 5 576,20 5 645,19 5 699,07 5 398,06 5 375,54 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 5th period 6 1 . Gross aids (ECU) : I  Spain 18,310 18,708 19,056 19,334 17,872 17,862  Portugal 27,390 27,788 28,136 28,414 . 26,952 26,942  Other Member States 18,310 18,708 19,056 19,334 17,872 17,862 2. Final aids : l \ Seed harvested and processed in :  Federal Republic of Germany (DM) 43,11 44,04 44,86 45,52 42,07 42,05  Netherlands (Fl) 48,57 49,62 50,55 51,28 47,41 47,38  BLEU (Bfrs/Lfrs) 889,07 908,39 925,29 938,79 867,80 867,31  France (FF) 144,57 147,71 150,46 152,65 141,11 141,03  Denmark (Dkr) 164,42 168,00 171,12 173,62 160,49 160,40  Ireland ( £ Irl) 16,090 16,440 16,746 16,990 15,705 15,796  United Kingdom ( £) 14,270 14,589 14,868 15,090 13,892 13,884  Italy (Lit) 32 252 32 953 33 566 34 055 31 480 31 319  Greece (Dr) 4 395,77 4 448,78 4 501,56 4 533,58 4 123,43 3 999,03  Spain (Pta) 2 782,97 2 842,76 2 895,09 2 935,94 2 717,85 2 703,34  Portugal (Esc) 5 754,45 5 837,04 5 906,03 5 959,91 5 658,90 5 636,39 31 . 12. 91 Official Journal of the European Communities No L 362/27 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 1 . Gross aids (ECU) : \  Spain 29,989 30,498 30,829 31,160 30,827  Portugal 37,037 37,543 37,874 38,205 37,882  Other Member States 18,607 19,113 1 9.444 19,775 19,452 2. Final aids : l \ (a) Seed harvested and processed in : I I  Federal Republic of Germany |\l \ I (DM) 43,80 45,00 45,77 46,55 45,79  Netherlands (Fl) 49,36 50,70 51,58 52,45 51,60  BLEU (Bfrs/Lfrs) 903,49 928,06 944,13 960,20 944,52  France (FF) 146,91 150,91 1 53,52 156,14 153,59  Denmark (Dkr) 167,09 171,63 174,60 177,58 174,68  Ireland ( £Irl) 16,351 16,796 17,087 17,378 17,094  United Kingdom ( £) 14,467 14,874 15,139 15,403 15,133  Italy (Lit) 32 775 33 667 34 250 34 832 34 263  Greece (Dr) 4 441,88 4 516,73 4 559,12 4 599,49 4 503,16  Portugal (Esc) 7 769,47 7 874,41 7 939,88 8 004,59 7 938,65 (b) Seed harvested in Spain and IIIlIIIl processed : Il II ! l  in Spain (Pta) 4 545,54 4 621,92 4 671,78 4 720,57 4 671,26  in another Member State (Pta) 4 592,96 4 668,95 4 718,81 4 767,62 4 719,77 ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) I Current1 . 1 st period2 2nd period3 3rd period4 4th period5 5th period6 DM 2,037300 2,035890 2,034480 2,033500 2,033500 2,030090 Fl 2,298250 2,296860 2,295840 2,294370 2,294370 2,290270 Bfrs/Lfrs 41,934600 41,906800 41,883100 41,856000 41,856000 41,787700 FF 6,960170 6,956540 6,954220 6,953030 6,953030 6,948820 Dkr 7,937980 7,929050 7,924540 7,921740 7,921740 7,907340 £Irl 0,764808 0,764274 0,763346 0,762596 0,762596 0,755459 £ 0,712455 0,712650 0,712849 0,712959 0,712959 0,713416 Lit 1 541,29 1 544,35 1 547,19 1 549,04 1 549,04 1 557,02 Dr 234,11800 238,55900 241,00800 243,58800 243,58800 250,78400 Esc 180,71100 181,28300 181,83800 182,11100 182,11100 183,33100 Pta 129,73700 1 29,96700 130,19200 130,44900 130,44900 131,16200